Exhibit 10.2 INDEMNITY AGREEMENT This Indemnity Agreement (this “Agreement”), is entered into as of May 9, 2016, by and between N. Malone Mitchell 3rd (“Mitchell”) and TransAtlantic Petroleum Ltd. (“TAT”). The parties named above, and their respective successors and assignees (if any), may sometimes individually be referred to as “Party” and collectively as the “Parties”. WHEREAS, Mitchell has guaranteed the payment of director and officer liability premiums in the amount of $435,198 (the “Guaranteed Payments”) payable to US Premium Finance solely in the event of a change of control of TAT; and WHEREAS, TAT has agreed to indemnify Mitchell from any Damages related to the Guaranteed Payments. NOW, THEREFORE, in consideration of the foregoing and of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree and covenant as follows: Section 1.For purposes of this Agreement, in addition to the other terms defined herein, the following terms have the meanings specified or referred to in this Section 1: “Business Day” means any day (other than a Saturday or Sunday) on which banks are generally open for commercial business in the city of Dallas, Texas. “Damages” means all costs, liabilities, claims and expenses (which include interest, penalties, attorney’s fees and amounts paid in investigation, defense or settlement of any claim in respect of the foregoing). “Person” means any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, labor union, or other entity or governmental body. Section 2.Indemnification.Subject to the limitations and conditions set forth in this Agreement, TAT shall indemnify and hold harmless, to the fullest extent permitted by law, Mitchell for the amount of any Damages suffered or incurred by Mitchell arising directly or indirectly from, or in connection with, the Guaranteed Payments. Section 3.Limitation on Damages.Mitchell waives his rights to claim or recover any indirect, consequential, punitive, multiple, or other exemplary Damages (whether statutory or common law). Section 4.Procedure for Indemnification. A claim for indemnification may be asserted by notice to the Party from whom indemnification is sought. Section 5.Notices. All notices, consents, waivers, and other formal communications under this Agreement must be in writing and will be deemed to have been duly given: (a) if delivered by hand, sent by certified or registered mail or sent by an overnight courier service, when received; and, provided that if such date is a day other than a Business Day, where the recipient Party is located, then such notice 1 shall be deemed to have been given and received on the first Business Day, where the recipient Party is located, following the date of such delivery; and (b) if sent by facsimile or e-mail transmission and successfully transmitted before 5:00 p.m. on a Business Day, where the recipient Party is located, then on that Business Day, and if transmitted after 5:00 p.m. on that day or on a day that is not a Business Day, then on the first Business Day, where the recipient Party is located, following the date of transmission, in each case to the appropriate addresses and facsimile numbers set forth below (or to such other addresses and facsimile numbers as a party may designate by notice to the other parties). A copy of any notice, consent, waiver or other formal communications shall also be sent by electronic mail to the recipient’s address set forth below; provided, however, that the failure to comply with this requirement shall not affect the effectiveness of such notice, consent, waiver or other formal communication if the other provisions of this Section 5 are followed. TAT: TransAtlantic Petroleum Ltd.
